UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-6747



LEO EDWARD BRISBANE,

                                             Petitioner - Appellant,

          versus


EARL BESHEARS; ATTORNEY GENERAL OF THE STATE
OF MARYLAND,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-97-3798-JFM)


Submitted:   July 30, 1998                 Decided:   August 27, 1998


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Leo Edward Brisbane, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Ann Norman Bosse, OFFICE OF THE ATTORNEY GENERAL
OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1998). We have reviewed the record and the district court’s

opinion and find that Appellant’s § 2254 petition was not timely

filed in the district court.* See 28 U.S.C.A. § 2244(d)(1), (2)

(West Supp. 1998). Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED




     *
       Because Appellant’s conviction became final before the
effective date of the Antiterrorism and Effective Death Penalty Act
of 1996, he had until April 23, 1997, to file his § 2254 petition
in the district court, excluding any time that his state post-
conviction application was pending. See Brown v. Angelone, ___ F.3d
___, Nos. 96-7173, 96-7208, 1998 WL 389030 (4th Cir. July 14,
1998); 28 U.S.C.A. § 2244(d)(2). Appellant filed his state post-
conviction application on January 31, 1997. Therefore, 282 days of
the one-year period had elapsed before Appellant filed the state
application. The state court denied relief on June 25, 1997, so
Appellant had 83 days from that date to file his § 2254 petition.
He did not file the petition in the district court until November
12, 1997, 140 days after the state action concluded. Appellant’s
petition therefore was untimely filed.


                                2